DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 and 04/16/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Application Patent No. 16/838062.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The two application disclose similar invention although they use slightly different language. The idea of using a detachable nulling subassembly instead of a nulling assembly is a matter design choice.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Application Patent No. 16/838062 to provide all the functions of the current application 17/323213.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gummalla et al. (US 20080258993 A1) in view of Liang et al. (US 10574341 B1).

Claim 1. Gummalla et al. disclose a communication apparatus for a high-altitude platform (HAP), the communication apparatus comprising: 
a transmitter configured to generate a radio frequency (RF) signal (FIG. 1A-C); 
an antenna system including a plurality of antenna elements (FIG. 1A-C. MTM Antenna array); 
a nulling subassembly configured to change a beam pattern of a signal generated by the antenna system (read as Phase shifting elements or delay lines 111 are also provided in signal paths between the antenna elements 101 and power combining and splitting module 130 to control a radiation pattern produced by each subset of the antenna elements 101 activated by the switching elements 110 [0064]. FIG. 1, items 111); and 
a nulling activation switch configured to selectably connect the nulling subassembly to the RF transmitter (read as each switching element 110 can be used to activate or deactivate the signal path between two or more antenna elements 101 and the power combining and splitting module 130 as shown in FIG. 1C [0063]. FIG. 1 Switching Elements, items 110), the nulling activation switch including: 
a first contact configured to receive the RF signal from the transmitter (FIG. 1, connection between items 130 and 140), 
a second contact selectably connected to the first contact, wherein when the second contact is connected to the first contact, the RF signal is fed to the antenna system (FIG. 1, connection between items 110 and 111), and 
a third contact (FIG. 1, connection between Beam Switching Controller, item 120 and items 110) selectably connected to the first contact, wherein when the third contact is connected to the first contact, the nulling subassembly is configured to generate nulling signals based on the RF signal to form one or more beams that change the beam pattern of the signal generated by the antenna system (read as  the antenna switching circuit 170 is shown to receive a feedback control from the radio transceiver module 140. This feedback control can be a dynamic signal that varies in time due to changing signal conditions. The digital signal processor in the radio transceiver module 140 can monitor the signal conditions and inform the antenna switching circuit 170 of the changing signal conditions and the control logic of the antenna switching circuit 170 can adjust the beamforming pattern [0069]).
The combined teaching of embodiments from FIG. 1A-C was used in the rejection. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to combined teaching of different embodiments disclosed by Gummalla et al. in order to provide adjust the beamforming pattern and beam switching to dynamically improve the antenna system performance [0069].
Gummalla et al. do not explicitly disclose using communication apparatus for a high-altitude platform (HAP).
However, in the related field of endeavor Liang et al. disclose: The system includes a high altitude platform (or mobile platform) and first and second radio frequency modules connected to the high altitude platform (Column 2 lines 6-8).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gummalla et al. with the teaching of Liang et al. in order to The reconfigurable radio system allows for multiple point-to-point radio links for the redirection of a signal in space and accommodates transmit and receive reconfiguration on both ends of the link for multiple frequency sub-channels (Liang et al.: Column1 lines 66-67 – Column 2 lines 1-3).

Claim 2. The communication apparatus of claim 1, the combination of Gummalla et al. and Liang et al. teaches, 
further comprising a receiver configured to detect beams generated by the antenna system (Gummalla et al.: FIG. 1 Transceiver  module, item 140).

Claim 3. The communication apparatus of claim 2, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the receiver is configured to detect beams generated by the nulling subassembly (Gummalla et al.: read as the signal quality of the received signal by the antenna elements 101 [0065]. FIG. 1 Transceiver  module, item 140).

Claim 4. The communication apparatus of claim 3, the combination of Gummalla et al. and Liang et al. teaches, 
further comprising one or more processors configured to control the nulling activation switch based on the beams detected by the receiver (Gummalla et al.: read as  The radio transceiver module 140 includes a digital signal processor that can be configured to process a received radio signal from the antenna elements 101 to evaluate a signal performance parameter. The signal performance parameter is then used to produce a feedback control signal based on the signal performance parameter to control the beam switching controller 120 [0065]).

Claim 5. The communication apparatus of claim 4, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the one or more processors are configured to control the nulling subassembly in order to change the beam pattern (Gummalla et al.: FIG. 1 Beam Switch Controller, item 120).

Claim 6. The communication apparatus of claim 1, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly is configured to feed one or more RF signals to the antenna system when the third contact of the nulling activation switch is connected to the first contact the nulling activation switch (Gummalla et al.: read as  the antenna switching circuit 170 is shown to receive a feedback control from the radio transceiver module 140. This feedback control can be a dynamic signal that varies in time due to changing signal conditions. The digital signal processor in the radio transceiver module 140 can monitor the signal conditions and inform the antenna switching circuit 170 of the changing signal conditions and the control logic of the antenna switching circuit 170 can adjust the beamforming pattern [0069]).

Claim 7. The communication apparatus of claim 1, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly includes a plurality of phase shifters (Gummalla et al.: read as Phase shifting elements or delay lines 111 [0064]. FIG. 1 item 111).

Claim 8. The communication apparatus of claim 7, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly further includes a plurality of nulling antenna elements connected to respective ones of the plurality of phase shifters (Gummalla et al.: read as Phase shifting elements or delay lines 111 connected to antenna elements 101 [0064]. FIG. 1 items 111 connected toe items 101).

Claim 9. The communication apparatus of claim 7, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly further includes a power divider that feeds the RF signal to the plurality of phase shifters when the third contact of the nulling activation switch is connected to the first contact the nulling activation switch Gummalla et al.: (read as A power combining and splitting module 130 is connected in signal paths between the radio transceiver module 140 and the antenna elements to split radio power of a radio signal directed from the radio transceiver module to the antenna elements [0063]. The power splitting (power divider) disclosed by Gummalla et al. might not be located in the same area of the circuit as in the instant application. However, such decision is a matter of design choice.).

Claim 10. The communication apparatus of claim 1, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly comprises a plurality of nulling subassemblies, each of the plurality of nulling assemblies being associated with a particular port of a particular sector associated with a beam that provides coverage for a number of ground-based users covered by the antenna system (Gummalla et al.: read as Phase shifting elements or delay lines 111 connected to antenna elements 101 [0064]. FIG. 1 items 111 connected toe items 101).

Claim 11. The communication apparatus of claim 1, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the antenna system has multiple sectors configured for different beams to provide coverage for a number of ground-based users (Gummalla et al.: read as Phase shifting elements or delay lines 111 connected to antenna elements 101 [0064]. FIG. 1 items 111 connected toe items 101).

Claim 12. Gummalla et al. disclose a method for nulling a radio frequency (RF) beam for a high-altitude platform (HAP), the method comprising: 
generating, by a transmitter, an RF signal (FIG. 1A-C); 
generating, by a plurality of antenna elements of an antenna system of the HAP, a beamforming signal (read as each beam pattern is created from a single antenna element or by combining signals from a corresponding antenna subset of multiple antenna elements [0059]); 
determining, by one or more processors, a result indicating whether to modify the beamforming signal (read as The digital signal processor in the radio transceiver module 140 can monitor the signal conditions and inform the antenna switching circuit 170 of the changing signal conditions and the control logic of the antenna switching circuit 170 can adjust the beamforming pattern [0069]); 
when the result indicates to modify the beamforming signal, activating, by the one or more processors (read as The digital signal processor in the radio transceiver module 140 can monitor the signal conditions and inform the antenna switching circuit 170 of the changing signal conditions and the control logic of the antenna switching circuit 170 can adjust the beamforming pattern [0069]), a nulling subassembly (FIG. 1, item 111) to generate one or more nulling signals based on the RF signal to form one or more beams that change a beam pattern of the beamforming signal generated by the antenna system (read as Phase shifting elements or delay lines 111 are also provided in signal paths between the antenna elements 101 and power combining and splitting module 130 to control a radiation pattern produced by each subset of the antenna elements 101 activated by the switching elements 110 [0064]); and 
when the result indicates not to modify the beamforming signal, deactivating, by the one or more processors, the nulling subassembly (read as The signal performance parameter is then used to produce a feedback control signal based on the signal performance parameter to control the beam switching controller 120 which in turn reacts to the feedback control signal to control a switching status of the switching elements 101 so that the evaluated signal performance in the received signal is improved [0065]).
The combined teaching of embodiments from FIG. 1A-C was used in the rejection. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to combined teaching of different embodiments disclosed by Gummalla et al. in order to provide adjust the beamforming pattern and beam switching to dynamically improve the antenna system performance [0069].
Gummalla et al. do not explicitly disclose using communication apparatus for a high-altitude platform (HAP).
However, in the related field of endeavor Liang et al. disclose: The system includes a high altitude platform (or mobile platform) and first and second radio frequency modules connected to the high altitude platform (Column 2 lines 6-8).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gummalla et al. with the teaching of Liang et al. in order to The reconfigurable radio system allows for multiple point-to-point radio links for the redirection of a signal in space and accommodates transmit and receive reconfiguration on both ends of the link for multiple frequency sub-channels (Liang et al.: Column1 lines 66-67 – Column 2 lines 1-3).


Claim 13. The method of claim 12, the combination of Gummalla et al. and Liang et al. teaches, 
further comprising: 
detecting, by a receiver, beams generated by the antenna system (Gummalla et al.: FIG. 1 Transceiver  module, item 140).

Claim 14. The method of claim 13, the combination of Gummalla et al. and Liang et al. teaches, 
further comprising: 
detecting, by the receiver, beams generated by the nulling subassembly (Gummalla et al.: read as the signal quality of the received signal by the antenna elements 101 [0065]. FIG. 1 Transceiver  module, item 140).

Claim 15. The method of claim 14, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the result is based on the beams detected by the receiver (Gummalla et al.: read as the signal quality of the received signal by the antenna elements 101 [0065]. FIG. 1 Transceiver  module, item 140).

Claim 16. Gummalla et al. disclose a communication apparatus (FIG. 1A-C) for a high-altitude platform (HAP), the communication apparatus comprising: 
a transmitter configured to generate a radio frequency (RF) signal (FIG. 1 Transceiver module, item 140); 
an antenna system including a plurality of antenna elements (FIG. 1A-C. MTM Antenna array); 
a nulling subassembly configured to change a beam pattern of a signal generated by the antenna system (read as Phase shifting elements or delay lines 111 are also provided in signal paths between the antenna elements 101 and power combining and splitting module 130 to control a radiation pattern produced by each subset of the antenna elements 101 activated by the switching elements 110 [0064]. FIG. 1, items 111); 
a receiver configured to detect beams generated by the antenna system (read as the signal quality of the received signal by the antenna elements 101 [0065]. FIG. 1 Transceiver  module, item 140) ; and 
one or more processors configured to activate the nulling subassembly based on the beams detected by the receiver (read as The digital signal processor in the radio transceiver module 140 can monitor the signal conditions and inform the antenna switching circuit 170 of the changing signal conditions and the control logic of the antenna switching circuit 170 can adjust the beamforming pattern [0069]) , wherein the nulling assembly is configured to generate one or more nulling signals based on the RF signal to form one or more beams that change the beam pattern of the signal generated by the antenna system when the nulling assembly is activated (read as  the antenna switching circuit 170 is shown to receive a feedback control from the radio transceiver module 140. This feedback control can be a dynamic signal that varies in time due to changing signal conditions. The digital signal processor in the radio transceiver module 140 can monitor the signal conditions and inform the antenna switching circuit 170 of the changing signal conditions and the control logic of the antenna switching circuit 170 can adjust the beamforming pattern [0069]).
The combined teaching of embodiments from FIG. 1A-C was used in the rejection. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to combined teaching of different embodiments disclosed by Gummalla et al. in order to provide adjust the beamforming pattern and beam switching to dynamically improve the antenna system performance [0069].
Gummalla et al. do not explicitly disclose using communication apparatus for a high-altitude platform (HAP).
However, in the related field of endeavor Liang et al. disclose: The system includes a high altitude platform (or mobile platform) and first and second radio frequency modules connected to the high altitude platform (Column 2 lines 6-8).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Gummalla et al. with the teaching of Liang et al. in order to The reconfigurable radio system allows for multiple point-to-point radio links for the redirection of a signal in space and accommodates transmit and receive reconfiguration on both ends of the link for multiple frequency sub-channels (Liang et al.: Column1 lines 66-67 – Column 2 lines 1-3).

Claim 17. The communication apparatus of claim 16, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly is configured to feed one or more RF signals to the antenna system when the nulling subassembly is activated (Gummalla et al.: read as Phase shifting elements or delay lines 111 connected to antenna elements 101 [0064]. FIG. 1 items 111 connected toe items 101).

Claim 18. The communication apparatus of claim 16, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly includes a plurality of phase shifters (Gummalla et al.: read as Phase shifting elements or delay lines 111 [0064]. FIG. 1 item 111).

Claim 19. The communication apparatus of claim 18, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly further includes a plurality of nulling antenna elements connected to respective ones of the plurality of phase shifters (Gummalla et al.: read as Phase shifting elements or delay lines 111 connected to antenna elements 101 [0064]. FIG. 1 items 111 connected toe items 101).

Claim 20. The communication apparatus of claim 16, the combination of Gummalla et al. and Liang et al. teaches, 
wherein the nulling subassembly further includes a power divider that feeds the RF signal to the phase shifters when the nulling subassembly is activated Gummalla et al.: (read as A power combining and splitting module 130 is connected in signal paths between the radio transceiver module 140 and the antenna elements to split radio power of a radio signal directed from the radio transceiver module to the antenna elements [0063]. The power splitting (power divider) disclosed by Gummalla et al. might not be located in the same area of the circuit as in the instant application. However, such decision is a matter of design choice.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646